285 F.3d 1173
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Luke GUAGLIARDO, Defendant-Appellant.
No. 01-50066.
United States Court of Appeals, Ninth Circuit.
April 10, 2002.

Before BROWNING, FERNANDEZ, and FISHER, Circuit Judges.

ORDER

1
The panel has unanimously voted to deny the petition for rehearing. Judges Fernandez and Fisher have voted to deny the petition for rehearing en banc, and Judge Browning so recommends.


2
The full court has been advised of the petition for an en banc rehearing, and no judge of the court has requested a vote on the petition. Fed. R.App. P. 35(b).


3
The petition for rehearing is denied and the petition for rehearing en banc is rejected.